November 6, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549 VIA ELECTRONIC TRANSMISSION Re:Premier Pacific Construction, Inc. Registration Statement on Form S-1, File No. 333-192107  Ladies and Gentlemen: We are counsel for Premier Pacific Construction, Inc. (the “Company”).On November 5, 2013, we filed a Registration Statement on Form S-1 for the Company which, by error, included as attachment 3.1 the Articles of Incorporation for a different unrelated company.Accordingly, we respectfully request that the Company’s Registration Statement be removed so that we can re-file with the appropriate Articles. Please feel free to contact the undersigned if you have any questions or need additional information. Regards, SYNERGEN LAW GROUP /s/ Karen Batcher Karen A. Batcher, Esq. kbatcher@synergenlaw.com 819 Anchorage Place, Suite 28 Chula Vista, CA 91914 Tel. 619.475.7882 Fax. 866.352.4342
